ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on May 6, 2022 has placed the application in condition for allowance.  Claims 1-7, 9-14, and 16 are allowed and claims 8 and 15 are cancelled.
	The claimed invention introduces different login modes of a mobile device in Bluetooth communication standard with a printer based on detected field intensity of a beacon signal transmitted by the printer.  The mobile device performs a manual login request processing in response to a user instruction or an automatic login transmission processing to the printer.  Two different detected field intensity thresholds, a first predetermined value and a second predetermined value, are used for determining the login modes.  When the mobile device is within an area from which the detected field intensity is equal to or greater than the first predetermined value and the mobile device is near the printer, the automatic login transmission from the mobile device is performed.  When the mobile device is within an area from which the detected field intensity is less than the first predetermined value and greater than the second predetermined value while the user instruction is received, the manual login request transmission is performed.
The cited reference teaches detected different field intensity within different area and capability of performing both manual and automatic login process.  However, the cited references fail to address automatic transition from manual login in response to a user instruction to automatic login when the mobile device moves from one area of detected field intensity to another area of different field intensity.
	The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1, 10, and 11 includes: “perform a first login request processing for automatically transmitting a login request to an apparatus transmitting beacon signals, and perform a second login request processing for manually transmitting a login request to the apparatus in response to a user instruction, and detect a field intensity of a beacon signal that is transmitted by the apparatus and that is received by the wireless communication interface, wherein the first login request processing is performed in a case where the detected field intensity of the beacon signal is equal to or greater than a first predetermined value corresponding to a state in which the mobile communication apparatus is near a proximity target, and is not performed in a case where the detected field intensity of the beacon signal is less than the first predetermined value, wherein the second login request processing is performed in a case where the user instruction is received while the mobile communication apparatus is in a state where the mobile communication apparatus is within a range in which the detected field intensity of the beacon signal is less than the first predetermined value and is greater than a second predetermined value, wherein the second predetermined value is less than the first predetermined value, and wherein the mobile communication-2-Application No.: 17/063,525Attorney Docket: 10165298US02 apparatus is able to communicate with the apparatus by the wireless communication interface when the detected field intensity of the beacon signal is greater than the second predetermined value”.
The remaining dependent claims 2-7, 9, 12-14, and 16 are allowed due to their corresponding dependencies to the independent claims 1 and 11.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674